Citation Nr: 1603981	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  10-14 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the reduction of the Veteran's disability rating for right shoulder bursitis, status-post superior labral tear from anterior to posterior lesion repair (right shoulder disability), from 60 percent to 30 percent, effective October 31, 2008, was proper.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The August 2008 rating decision reduced the Veteran's disability rating for her right shoulder disability from 60 percent to 30 percent, effective October 31, 2008.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her April 2010 VA Form 9, the Veteran did not request a hearing before a member of the Board.  However, she filed a second VA Form 9 in October 2015, before the case was certified to the Board, where she requested a video conference hearing.  In a January 2016 statement, the Veteran's representative reiterated that she had requested a hearing in October 2015 and that the request had not been withdrawn.  The Veteran is entitled to a hearing as a matter of right.  38 C.F.R. § 20.700(a) (2015).  Therefore, a remand is necessary to afford the Veteran her requested video conference hearing.  See 38 C.F.R. §§ 19.9, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the RO at the earliest available opportunity.  The RO should notify the Veteran and her representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2015).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




